IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED
PETER PRAHASKY,

             Petitioner,

 v.                                                      Case No. 5D17-1579

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed June 23, 2017

 Petition for Belated Appeal
 A Case of Original Jurisdiction.

 David W. Collins, of Collins Law Firm,
 Monticello, for Petitioner.

 No appearance for Respondent.

PER CURIAM.

      The petition for belated appeal is granted. A copy of this opinion shall be filed with

the trial court and be treated as the notice of appeal from the January 25, 2016 order

denying Petitioner’s motion for post-conviction relief, filed in Case No. 11-CF-182, in the

Circuit Court in and for Hernando County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


      PETITION GRANTED.


COHEN, C.J., EDWARDS and EISNAUGLE, JJ., concur.